:sTATEJ6>^\sHmGfo:--:"
                                                                  ZQ^HAR 10 AM 11= 23

   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

STATE OF WASHINGTON,
                                                No. 69333-6-1
                    Respondent,

          v.



PATRICK MCMILLON,                               UNPUBLISHED OPINION

                    Appellant.                  FILED:   March 10, 2014


      PER CURIAM. Patrick McMillon appeals from his convictions for second

degree assault, felony harassment, tampering with a witness, fourth degree assault,
and five counts of misdemeanor violation of a court order. McMillon's court-

appointed attorney has filed a motion to withdraw on the ground that there is no basis
for a good faith argument on review. Pursuant to State v. Theobald. 78 Wn.2d 184,

470 P.2d 188 (1970), and Anders v. California. 386 U.S. 738, 18 L. Ed. 2d 493, 87 S.

Ct. 1396 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders v. California. 386 U.S. at 744).

       This procedure has been followed. McMillon's counsel on appeal filed a brief
with the motion to withdraw. McMillon was served with a copy of the brief and
No. 69333-6-1/2



informed of the right to file a statement of additional grounds for review. He did not

file a statement of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

       1.     Whether McMillon's guilty plea was knowing, intelligent, and
              voluntary?

       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.



                                          FOR THE COURT:



                                                id